Citation Nr: 0839105	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  95-42 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for chronic headaches.

2.  Entitlement to service connection for a right shoulder 
disability.

3.  Entitlement to service connection for residuals of a neck 
injury.

4.  Entitlement to an increased evaluation for service-
connected chronic lumbar strain, rated as 40 percent 
disabling.

5.  Entitlement to an increased evaluation for Grade II 
collateral ligament sprain of the right knee with arthritis, 
rated as 10 percent disabling.

6.  Entitlement to an initial increased (compensable) 
evaluation for status post-reduction and internal fixation of 
proximal phalanx of the right thumb with traumatic arthritis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel

INTRODUCTION

The veteran had active service from December 1983 to February 
1993.  He has also been certified as having active duty for 
training (ACDUTRA) for numerous pertinent periods of time; 
which will be further cited below as required. 

This appeal to the Board of Veterans' Appeals (Board) was 
from action taken in 1995 by the Huntington, WV, Department 
of Veterans Administration (VA) Regional Office (RO); 
however, the above VARO now has jurisdiction.  

The case was remanded by the Board in August 2000 for 
requested development; with regard to issues ## 1, 2 and 3, 
the development was primarily of a procedural nature.  

In part as a result of the long period of time during which 
the current appeal has been in a pending status, and after 
several actions taken in the interim on various claims, 
service connection is currently in effect as follows: chronic 
lumbar strain, rated as 40 percent disabling; major 
depressive disorder, rated as 30 percent disabling; Grade II 
collateral ligament sprain of the right knee with arthritis, 
rated at 10 percent; status post reduction and internal 
fixation of proximal phalanx of the right thumb with 
traumatic arthritis, rated at 10 percent; avulsion fracture 
of the distal phalanx of the left greet toe, residuals of 
nondisplaced fracture of the tip of the nose, each rated at 0 
percent (noncompensable).  A total rating based on individual 
unemployability due to service-connected disabilities (TDIU) 
has been granted from May 16, 2005.



FINDINGS OF FACT


1.  Prior to promulgation of a final decision in this appeal, 
the veteran withdrew his appeal on the issue of entitlement 
to an increased evaluation for service-connected chronic 
lumbar strain, rated as 40 percent disabling.

2.  Prior to promulgation of a final decision in this appeal, 
the veteran withdrew his appeal on the issue of entitlement 
to an increased evaluation for Grade II collateral ligament 
sprain of the right knee with arthritis, rated as 10 percent 
disabling.

3.  Prior to promulgation of a final decision in this appeal, 
the veteran withdrew his appeal on the issue of entitlement 
to an initial increased (compensable) evaluation for status 
post-reduction and internal fixation of proximal phalanx of 
the right thumb with traumatic arthritis.  

4.  The competent and probative evidence now raises a 
reasonable doubt that the veteran's chronic headaches are 
either of service origin and/or intimately associable with 
service-connected disabilities.

5.  The competent and probative evidence now raises a 
reasonable doubt that the veteran's right shoulder disability 
is either of service origin and/or intimately associable with 
service-connected disabilities.

6.  The competent and probative evidence now raises a 
reasonable doubt that the veteran's residuals of neck injury 
including cervical symptoms is of service origin and/or 
intimately associable with service-connected disabilities.



CONCLUSIONS OF LAW

1.  Because the veteran has withdrawn the issue relating to 
entitlement to an increased evaluation for service-connected 
chronic lumbar strain, rated as 40 percent disabling, the 
Board does not have jurisdiction to consider that claim.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).

2.  Because the veteran has withdrawn the issue relating to 
entitlement to an increased evaluation for Grade II 
collateral ligament sprain of the right knee with arthritis, 
rated as 10 percent disabling, the Board does not have 
jurisdiction to consider that claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2008).

3.  Because the veteran has withdrawn the issue relating to 
entitlement to an initial increased (compensable) evaluation 
for status post-reduction and internal fixation of proximal 
phalanx of the right thumb with traumatic arthritis, the 
Board does not have jurisdiction to consider that claim.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.101, 20.202, 20.204 (2008).

4.  Giving the benefit of the doubt to the veteran, chronic 
headaches are of service origin or are due to service-
connected disabilities.  38 U.S.C.A. §§ 101, 1110, 1131, 
5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.310 (2008).

5.  Giving the benefit of the doubt to the veteran, a right 
shoulder disability is of service origin or are due to 
service-connected disabilities.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.303, 3.310 (2008).

6.  Giving the benefit of the doubt to the veteran, residuals 
of a neck injury including cervical disability are of service 
origin or are due to service-connected disabilities.  38 
U.S.C.A. §§ 101, 1110, 1131, 5107(a) (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

The issues of increased evaluations for chronic lumbar 
strain, Grade II collateral ligament sprain of the right knee 
with arthritis, and status post-reduction and internal 
fixation of proximal phalanx of the right thumb with 
traumatic arthritis, were fully developed by the RO and 
certified to the Board on appeal.  The Board included them as 
part of the 2000 remand, which was not a final decision.

After an April 2008 telephone conversation with the veteran, 
his representative confirmed in writing that he was 
withdrawing all three of those issues, numbered as #4, 5 and 
6 on the first page herein.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to those issues.  Thus, the 
Board does not have jurisdiction to review them, and they 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).

II.  Chronic headaches, right shoulder disability,
and residuals of a neck injury

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  
Given the nature of the actions taken herein, suffice it to 
state that VCAA procedures have been responsibly and amply 
fulfilled as to issues ## 1, 2 and 3.  

A.  Applicable Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

In addition to his active duty, the veteran had service as a 
member of the National Guard.  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (d).  ACDUTRA 
includes full- time duty performed for training purposes by 
members of the National Guard of any State.  38 U.S.C.A. § 
101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods do not 
apply to ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991). 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  When the fact of chronicity in service 
is not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In addition, certain diseases, such as arthritis or some 
neurological disabilities, may be subject to service 
connection based on presumed incurrence in service if 
manifested to a compensable degree within one year 
immediately subsequent to service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of incurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

A pre-existing disability or disease will be considered to 
have been aggravated by active service when there is an 
increase in disability during service, unless there is clear 
and unmistakable evidence (obvious and manifest) that the 
increase in disability is due to the natural progress of the 
disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service).

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) (2004) was amended during 
the pendency of this appeal, effective from May 4, 2005.  The 
amended regulation requires that VA, rather than the 
claimant, bear the burden of proving that the disability at 
issue pre-existed entry into service, and that the disability 
was not aggravated by service, before the presumption of 
soundness on entrance into active service may be rebutted.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

In general, congenital or developmental defects as such are 
not diseases or injuries within the meaning of the applicable 
legislation and are not subject to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.   See Winn v. Brown, 8 Vet. App. 
510, 516 (1996), appeal dismissed, 110 F.3d 56 (Fed. Cir. 
1997), and cases cited therein.  See also VAOPGCPREC 82- 90.  
However, the VA General Counsel has further noted that if, 
during service, superimposed disease or injury occurs, 
service connection may be warranted for the resultant 
disability.  See also Jensen v. Brown, 4 Vet. App. 304, 306-
307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991).

The Board is not permitted to reach medical determinations 
without considering independent medical evidence to support 
our findings, and must cite to competent evidence of record 
to support such conclusions.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 
171 (1991), and Hatlestad v. Derwinski, 3 Vet. App. 213 
(1992).  Moreover, the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

A valid nexus opinion is based on the history as provided by 
the veteran and a review of the veteran's claims file.  See 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept physician's opinion when it is based exclusively upon 
recitations of claimant).  In Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005), the Court, citing its decisions in 
Swann and Reonal, reaffirmed that in evaluating medical 
opinion evidence, the Board may reject a medical opinion that 
is based upon facts provided by the veteran which have been 
found to be inaccurate, or because other facts present in the 
record contradict the facts provided by the veteran which 
formed the basis for the opinion.  The Board may not, 
however, simply disregard a medical opinion solely on the 
rationale that the medical opinion was based upon a history 
given by the veteran. 

Here, the history reported by the veteran and his family 
members on various occasions, including on examinations, is 
not contradicted by the record.  Kowalski, supra; Coburn v. 
Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on 
veteran's statement renders a medical report incredible only 
if the Board rejects the statement of the veteran).

Where the record contains both positive and negative evidence 
including addressing whether the veteran's claimed condition 
is related to military service, it is the responsibility of 
the Board to weigh the evidence, including the medical 
evidence, and determine where to give credit and where to 
withhold the same and, in so doing, the Board may accept one 
medical opinion and reject others.  Evans v. West, 12 Vet. 
App. 22, 30 (1998), citing Owens v. Brown, supra.  The Board 
is mindful that it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Evans v. West, supra; see also Rucker, 
supra, citing Colvin, supra.  Thus, the weight to be accorded 
the various items of evidence in this case must be determined 
by the quality of the evidence, and not necessarily by its 
quantity or source.

Service connection may not be based on a resort to 
speculation or even remote possibility.  38 C.F.R. § 3.102.  
See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis 
that appellant was "possibly" suffering from claimed 
disorder deemed speculative); Bloom v. West, 12 Vet. App. 
185, 186-87 (1999) (treating physician's opinion that 
veteran's time as a prisoner of war "could" have 
precipitated the initial development of his claimed condition 
found too speculative); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (physician's statement that the veteran may have been 
having some symptoms of disability for many years prior to 
the date of diagnosis deemed speculative); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to 
the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by a 
particular exposure is insufficient to establish service 
connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
(medical evidence which merely indicates that the alleged 
disorder "may or may not" exist or "may or may not" be 
related to service, is too speculative to establish the 
presence of the claimed disorder or any such relationship).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied, but, if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Similarly, it is well established that while someone who is a 
layperson is not considered capable of opining on matters 
requiring medical knowledge, they are permitted to provide 
observations.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu, supra.  Lay 
statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

The Board has reviewed all the evidence in the appellant's 
claims file.  Although there is an obligation to provide 
adequate reasons or bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).

B.  Pertinent Factual Background and Analysis

The veteran had active duty from December 1983 to February 
1993, and served on ACDUTRA as described below.

Very few of the veteran's service treatment records prior to 
1991 are in the file. Attempts have been made to obtain 
additional records without success.  However, the Board is 
mindful that, in a case such as this, where at least some 
service medical or other records may no longer be available, 
there is a heightened obligation to explain our findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

Those few available records show that, on a general physical 
examination in September 1983 and on Special Forces physical 
examinations in September 1984, there were no noted 
complaints or findings of the herein concerned disabilities.

In August 1985, he was seen for an upper respiratory 
infection, to include complaints of headaches.

In June 1986 he was seen for headaches and diarrhea, 
diagnosed as enteritis.  In January 1987, he was seen for 
headaches and an upset stomach, diagnosed as gastroenteritis.  
In August 1987, he complained on several occasions of 
headaches, pressure type, with congestion in his nose and 
pain in his ears and chest without neck stiffness.  The 
diagnosis was viral syndrome or gastroenteritis.

In June 1991, he was involved in a motor vehicle accident 
(MVA) and, although restrained by a seatbelt, was thrown 
forward, striking the dashboard and steering wheel.  No 
alcohol was involved.  He had multiple contusions to his face 
and right cheek, headaches with neck pain, and a laceration 
to his right eyelid.  He was given cervical and skull X-rays, 
which showed no fracture or dislocation.

He was seen in December 1992 with complaints of right 
shoulder pain.  He said that it felt as if he had dislocated 
the shoulder twice in the past five months during sports 
activities.  The shoulder had seemed to relocate each time on 
its own, but he had pain in the shoulder when active, 
particularly when bending his elbow.  It was also noted that 
he was over one year status post surgery to repair his right 
thumb injury and had "stoved" that finger recently when 
playing ball.  He had full range of shoulder motion but 
palpable tenderness over the biceps tendon.  This tenderness 
was accentuated by the biceps resistance and Speed's tests, 
but did not appear to be unstable.  Diagnosis was probable 
subluxating bicipital tendon in the right shoulder with a 
minor (acute) volar plate (re-)injury to his thumb.  

Right shoulder X-rays in December 1992 showed no degenerative 
changes involving the glenohumeral joint.  He was put in a 
splint for the thumb, and a therapist was to work with him on 
the shoulder problem to decrease the irritation in the biceps 
tendon area; he was placed on Lodine.  He had positive help 
from the splint but difficulty in some other upper extremity 
motions, stiffness and pain; he was given a limited duty 
profile and admonished not to do certain exercises with his 
arms behind his head.

On his active duty separation examination in January 1993, 
the examiner noted that he had a history of bicipital 
tendonitis of the right shoulder and low back pain when lying 
on flat surfaces, since the 1991 MVA accident.

The veteran's initial VA claim was filed at the time of his 
separation from service and he later added, in a VA Form 21-
4138 submitted in November 1995 after ACDUTRA periods, claims 
including those relating to neck pain and right shoulder pain 
when moving his right hand forward and backward.

As a member of the Army Reserve, he was also officially 
certified by his Commander on a VA Form 21-4138 of record, 
dated in September 1996, as having ACDUTRA for the following 
pertinent periods of time:  September 4-8, 1995; August 21-
15, 1995; July 31-August 4, 1995; May 27-June 9, 1995; 
November 19-20, 1994; September 23-25, 1994; August 19-21, 
1994; August 6-7, 1994; August 11-12, 1994; June 6-19, 1993.  
At the time of the certification the veteran was noted by his 
Commander to be under a military physician's care after 
having reinjured his mid and lower back (and right knee) 
during ACDUTRA on June 5, 1995, at Fort A.P. Hill, VA.  Some 
of this is documented in other official records as well.  
Other official service documentation reflects that, after the 
incident cited above, the veteran was found to be unfit to 
fulfill either further military duties or his civilian duties 
for a considerable period of time thereafter.  As addressed 
below, a Medical Evaluation Board (MEB) was initiated and he 
was eventually discharged from his Reserve obligation.

ACDUTRA records show that in early November 1995 he was noted 
to have been seen at several private facilities and the 
military facility a Fort Belvoir, following an accident when 
he jumped out of a 21/2 ton truck, in June 1995, when he was 
found, among other things, to have a thoracolumbar junction 
sprain as well as X-ray evidence of a T-11 compression 
fracture.  Other clinical reports show that he had been in an 
MVA in 1991 as well.  During his ongoing care for the 1995 
residuals, in early October 1995, he began to develop 
increasing pressure in his cervical region and had noted this 
first when pulling on his pants.  He also was seen for right 
shoulder soreness.  Ice, moist heat, ultrasound and physical 
therapy were continued.  

VA, military facility, and private clinical records 
commencing in late 1995 concurrent with much of the time of 
the MEB proceedings and work limitations due to the MVA 
injuries, and into 1997, show episodes of crying and anxiety.  
A CT scan of the head in June 1997 was reportedly negative.  
He also continued to have complaints referable to right 
shoulder pain, as well as headaches.  

The MEB in November 1995 noted the ongoing problem with 
headaches, of a frontal nature, over the prior four weeks.  
It also noted the history of right shoulder pain, which had 
been diagnosed as tendinitis.

An MRI dated in December 1995 noted the T-11 vertebral body 
abnormality involving the inferior endplate, and suggested 
that with some diminution of the signal at T-10/T-11 disc, 
this might indicate underlying degenerative changes within 
the disc as well. 

A clinical report is in the file from a private facility, 
dated in January 1996, when he had been noted to have 
experienced cervical and back injuries in an earlier MVA.  An 
initial X-ray report dated December 1995 from the same 
facility had shown "minimal degenerative arthritis is noted 
about the cervical spine" but no compression deformities.  
Further evaluation was recommended.  

A statement is of record from V.W.D., M.D., dated in May 
1996.  The veteran had been seen with complaints of pain in 
his right shoulder for the past four years.  He said that the 
initial right shoulder injury had been incurred playing 
basketball in 1992; since then, he had seen several doctors 
and had been treated for tendinitis, but the problem had not 
gotten better but seemed to have gotten worse.  The veteran 
observed that he might have dislocated it in 1992, but he was 
not sure.  Abduction and shrugging of his shoulder made the 
pain worse; it was also stiff in the morning when he got up.  
There was tenderness to palpation of the acromioclavicular 
joint (ACJ).  Diagnosis was ACJ degenerative joint disease.  

He had follow-up by Dr. D in June 1996, at which time he was 
also noted to have headaches for 4-5 years characterized by 
occipital pain, sometimes behind the left ear.  He got these 
about twice a week, and they could last for several hours to 
a couple of days.  The pain was pressure-like, without any 
pounding.  The medications for his back seemed to decrease 
the headaches symptoms as well.  Probable musculoskeletal 
headaches or migraines were diagnosed in addition to right 
shoulder pain, probably ACJ arthritis.  X-rays dated in June 
1996 showed linear densities and a spur at the inferior 
aspect of the right clavicle at the ACJ.

Further follow-ups in the summer of 1996 showed ongoing right 
shoulder pain, musculoskeletal headaches, and episodes of 
palpitation and shortness of breath, felt to be anxiety-
related episodes.  Additional X-rays and bone scans in July 
1996 showed probable degenerative arthritic changes in the 
right shoulder.  In August 1996, the headaches continued, as 
did palpitations due to anxiety, and fibromyalgia.  In 
addition to private evaluations and VA studies during this 
time, the veteran was seen periodically at various military 
facilities in the Washington area including Walter Reed Army 
Medical Center and Dewitt Hospital at Fort Belvoir.  Various 
clinical reports show complaints of headaches and neck pain, 
with back pain radiating to his shoulders.

Documents are in the file showing that he was placed on the 
retired list from the Reserve on June 16, 1997, due to 
disability incurred as a result of injury while on stated 
maneuvers and thus entitled to receive basic pay, and placed 
on the temporary disability retired list (TDRL).  For those 
purposes, the disability was specifically found to have been 
the result of a combat-related injury, as defined by 26 
U.S.C. § 104.

A VA evaluation in July 2000 showed persistent neck and back 
pain, with radiation at the shoulders.  The pain was 
reproduced with palpation on examination.  Similar findings 
have been recorded since.  Cervical X-rays in November 2001 
and a cervical MRI in September 2002 showed straightening of 
the cervical lordosis suggestive of paravertebral muscle 
spasm.  He had been complaining of neck and back pain.  
Various pain medications were prescribed.

Extensive VA evaluations are reported from June 2003.  With 
regard to his right shoulder, he said the initial injury was 
during sports; now he had problems with lying on the right 
shoulder, due to a burning pain.  He was said to have been 
diagnosed with tendinitis on sick call.  Right shoulder 
tendinitis was diagnosed.

With regard to his cervical complaints, he had neck pain 
which radiated to his shoulders, and bilateral hand numbness.  
Examination showed pain on most cervical and lumbar motions, 
and muscle spasms of the cervical and lumbar spine 
paravertebral muscles.  Specialized testing of the cervical 
spine on March 2002 was noted to have shown membrane 
instability of C-7 and the related paravertebal muscles, and 
the later examiner felt that was the source of the 
radiculopathy.  Diagnoses were cervical and lumbar myositis, 
and bilateral C-7 and S-1 radiculopathy.  

A specialized neurological assessment concurred with the 
above noted findings.  The report of that evaluation, also 
dated in June 2003, noted that on reviewing the veteran's 
service medical file, he had a history of neck injury and 
headaches while on active duty, with two types of accidents, 
one in 1992 and the other in 1995 (on active duty and Reserve 
ACDUTRA, respectively).  The veteran had described the 
headaches as being localized to the frontal and nuchal 
region, recurring three times a week and lasting for several 
hours after taking medications.  He said the pain was 7/10.  
He also had persistent daily dull neck pain and back pain, 
and the headaches would also appear if he had a sudden motion 
of the neck or neck strain in a steady posture or associated 
with stress.  He also might wake up with a headache, and then 
the headache would stay all day.  His pain was a constant 
pressure and sometimes like stabbing in the right parietal 
region, and in the occipital region, a dragging and tearing-
like sensation.  When he had the neck pain, he might also 
have numbness in both arms, and when he used his hand in a 
repetitive way there was numbness in the fingers, index and 
thumb.  Neurologically, he was noted to have median nerve 
bilateral involvement shown on diagnostic studies.  It was 
noted that he had been retired from work with the 
correctional arm of the U.S. Justice Department and also 
retired on medical disability from the Army Reserve (1993-
1998). 

The neurologist concluded that he had carpal tunnel syndrome, 
bilaterally, which was unrelated to service-connected 
problems.  However, he also concluded that he had 
"Headaches, chronic, recurring muscle contraction, tensional 
type, cervicogenic related, associated cervical syndrome and 
spasm, related to service connected back condition." 

On VA examination in January 2004, it was noted that the 
veteran had an in-service history in 1991 of an MVA in which 
he sustained a cervical injury and was told he had a whiplash 
injury.  He had reinjured the area when on a training mission 
in 1995.  He was noted to have had right shoulder problems, 
with frequent numbness of the forearm and hands, after the 
initial MVA.  During the most recent flare-ups he had been 
sent to neurological specialists.  In the past year, he had 
suffered 12 acute severe episodes of cervical pain, which had 
functionally impaired him.  The clinical diagnosis was 
cervical paravertebral myositis and bilateral trapezius 
myositis.

Additional evaluation was undertaken with regard to his 
headaches.  Again his history was noted to include the neck 
injury in 1991 and 1995 and clinical findings at that time, 
initially including headaches.  Examination findings were 
reported.  The examiner diagnosed "chronic recurring 
headaches, mixed-type of the tensional muscle contraction-
type with migrainous component and of cervicogenic nature."

The VA examination January 2004 findings included 
intrasubstance (versus) partial tear of the distal 
supraspinatous tendon of the right shoulder (confirmed by MRI 
and CT scan then and in February 2004).  One examiner felt 
that, although he had had the vehicular accidents in service 
and had been diagnosed with a probable subluxating bicipital 
tendon in the right shoulder, there was no evidence of 
treatment for shoulder or cervical problems for several years 
after service; based on that assumption, it was the 
examiner's opinion that the cervical spine and right shoulder 
condition was not, as likely as not, related to any incident 
in service.  He also said that there were no osseous changes 
shown.

However, the actual MRI report from February 2004 shows 
increased signal density at T-1 and T-2 weighted images at 
the distal supraspinatus tendon, not involving the full 
tendon thickness, in favor of intrasubstance versus partial 
tendon tear.  Mild ACJ degenerative changes were also present 
without impingement syndrome.  Thus, contrary to the opinion 
above, there were osseous changes present.

A private evaluation report is of record, dated in October 
2004.  The veteran was diagnosed with history of multiple 
trauma, service-connected; osteoarthritis; myofascial pain 
syndrome; discogenic low back pain; cervical radiculopathy; 
and lumbosacral radiculopathy.  He was felt to be precluded 
from returning to work, and was noted to now be receiving 
Social Security Administration (SSA) benefits as well.

VA psychiatric evaluation in December 2004 is of record.  The 
veteran was diagnosed on Axis I with major depression, and 
Axis III was shown as low back pain and cervicalgia.  (Based 
upon this assessment, the RO subsequently granted service 
connection for major depression and assigned a 30 percent 
rating in July 2005).

On VA special cervical and lumbosacral spinal examination in 
November 2005, the examiner noted that these were incurred in 
service and already service-connected, but had gotten 
progressively worse since then.  His specific trauma to the 
spine in 1991 and 1995 in service was noted.  He was now 
noted to have severe pain and spasms in his shoulders, neck, 
and all of his back.  He was now using a brace and unable to 
walk more than a few yards.  On examination, his cervical 
muscle spasm was described as severe and guarding moderate, 
with severe tenderness and pain on motion.  He also had 
moderate lumbosacral symptoms.  Pertinent diagnoses were 
cervical myositis with bilateral trapezius myositis; lumbar 
myositis; bilateral S-1 radiculopathy; and cervical (C-7) 
radiculopathy.  The opinion was limited to his ability to 
work.  (Based upon this report and additional findings in the 
same vein, the VARO granted TDIU).  

In evaluating the remaining appellate issues, it must be 
noted that a great deal has transpired since the claims were 
initially filed, and even since the Board remanded the case 
in 2000 for development primarily in other areas no longer on 
appeal.  It is noted, as addressed above, that the veteran's 
service treatment records for much of his early service are 
unavailable and are not likely to surface.  Nonetheless, the 
records which have been found do provide a credible substance 
of history for what transpired during that time, including 
the 1991-1993 incidents and symptoms associated therewith.  

And perhaps most important, the dates of the veteran's 
ADCUTRA have now been clarified, and clearly include at least 
one significant MVA from which he has multiple residuals, and 
which eventually led to his retirement from the Reserve and 
his civilian employment, and the grant of a TDIU from VA.  

He is also shown to have had significant symptoms at that 
time, and thereafter, relating to his neck, cervical spine, 
and lumbosacral spine, headaches, and right shoulder, all of 
which appear to be either due to the in-service incident(s) 
and/or secondary to the multiple and significant disabilities 
already adjudicated to have been of service origin.

As to all the veteran's disabilities, the specific issues 
herein relate to headaches, cervical disability, and right 
shoulder disability.  The clinical data of record has been 
delineated fully above in pertinent part.  The Board notes, 
upon review of the entire record, that the medical nexus 
opinions are not unanimous, in part because of the negative 
opinion which was based on inaccurate factual information as 
to when he did or did not have the MVA, i.,e., it was in fact 
while on ACDUTRA and he did in fact have symptoms 
contemporaneous thereto and chronically since then. 

The evidence in this case is certainly not unequivocal, but 
the aggregate medical evidence, including a substantial 
amount of definitive medical expert opinions now of record, 
is sufficiently persuasive to the Board so as to raise a 
reasonable doubt which must be resolved in the veteran's 
favor.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102.  Service 
connection is therefore warranted for his chronic headaches, 
right shoulder disability, and chronic residuals of a neck 
injury to include cervical disability.

ORDER

The issues of entitlement to increased evaluations for a 
chronic lumbar strain, Grade II collateral ligament sprain of 
the right knee with arthritis, and status post-reduction and 
internal fixation of proximal phalanx of the right thumb with 
traumatic arthritis, are dismissed.

Service connection for chronic headaches is granted.

Service connection for a right shoulder disability is 
granted.

Service connection for residuals of a neck injury is granted.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


